10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00345-KJD-DJA Document 6 Filed 03/16/20 Page 1 of 6

LOREN S. YOUNG, ESQ.

Nevada Bar No. 7567

LINCOLN, GUSTAFSON & CERCOS, LLP
ATTORNEYS AT LAW

3960 Howard Hughes Parkway, Suite 200

Las Vegas, Nevada 89169

Telephone: (702) 257-1997

Facsimile: (702) 257-2203
lyoung@lgclawoffice.com

Attorneys for Defendant, TARGET CORPORATION

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LELA MCGEE, individually, CASE NO.: 2:20-cv-00345-KJD-DJA
Plaintiff, DEFENDANT TARGET
CORPORATION’S ANSWER TO
Vv. PLAINTIFF’S COMPLAINT

TARGET CORPORATION; DOES 1-V; and
ROE CORPORATIONS II-V, inclusive,

Defendants.

 

 

 

 

COMES NOW, Defendant, TARGET CORPORATION (hereinafter “DEFENDANT”), by
and through its counsel of record, the law firm of LINCOLN, GUSTAFSON & CERCOS, LLP, and
responds to Plaintiff's Complaint, and admits, denies and alleges as follows:

GENERAL ALLEGATIONS

1. In answering the allegations in Plaintiff's Complaint, Paragraph 1, this answering
Defendant admits the allegations contained therein.

2. In answering the allegations in Plaintiff's Complaint, Paragraph 2, this answering
Defendant admits the alleged incident occurred in Clark County, Nevada. This answering Defendant
denies all other averments.

3. In answering the allegations in Plaintiffs Complaint, Paragraph 3, this answering
Defendant is without sufficient knowledge and information necessary to form a belief as to the truth

or veracity of said allegations and on that basis therefore denies the same.

-|-

 
 

 

Case 2:20-cv-00345-KJD-DJA Document 6 Filed 03/16/20 Page 2 of 6

4. In answering the allegations in Plaintiffs Complaint, Paragraph 4, this answering
Defendant is without sufficient knowledge and information necessary to form a belief as to the truth
or veracity of said allegations and on that basis therefore denies the same.

5. In answering the allegations in Plaintiffs Complaint, Paragraph 5, this answering
Defendant is without sufficient knowledge and information necessary to form a belief as to the truth
or veracity of said allegations and on that basis therefore denies the same.

6. In answering the allegations in Plaintiff's Complaint, Paragraph 6, this answering
Defendant is without sufficient knowledge and information necessary to form a belief as to the truth
or veracity of said allegations and on that basis therefore denies the same.

7. In answering the allegations in Plaintiffs Complaint, Paragraph 7, this answering
Defendant denies the allegations contained therein.

8. In answering the allegations in Plaintiff's Complaint, Paragraph 8, this answering
Defendant denies the allegations contained therein.

FIRST CAUSE OF ACTION
(Negligence)

9. In answering the allegations in Plaintiff's Complaint, Paragraph 9, this answering
Defendant incorporates by reference its responses set forth in paragraphs | through 8 above.

10. In answering the allegations in Plaintiff's Complaint, Paragraph 10, this answering
Defendant states the allegations therein constitute conclusions of law and, thus, require no answer.
However, to the extent they constitute allegations of fact, upon information and belief, Defendant
denies said averments.

11. In answering the allegations in Plaintiff's Complaint, Paragraph 11, this answering
Defendant denies the allegations contained therein.

AFFIRMATIVE DEFENSES
1.

This answering Defendant is informed and believes and thereon alleges that Plaintiffs

Complaint, and each and every cause of action contained therein, fails to state facts sufficient to

constitute a cause of action against this answering Defendant.

 
 

 

Case 2:20-cv-00345-KJD-DJA Document 6 Filed 03/16/20 Page 3 of 6

I.

This answering Defendant is informed and believes and thereon alleges that the claims of
Plaintiff are reduced, modified and/or barred by the doctrine of unclean hands of Plaintiff and/or other
entities or individuals, whether or not parties herein.

Wi.

This answering Defendant is informed and believes and thereon alleges that the claims of

Plaintiff are reduced, modified and/or barred by the doctrine of laches.
IV.

This answering Defendant is informed and believes and thereon alleges that Plaintiff, by her
conduct, and/or by the conduct of other entities and/or individuals, whether or not parties herein, are
estopped from asserting any claim(s) for damages or seeking any other relief against this answering
Defendant.

V.

This answering Defendant is informed and believes and thereon alleges that the causes of
action set forth in the Complaint are barred pursuant to the provisions of NRS Sections 11.190, 11.202,
11.2055, et seq.

VI.

This answering Defendant is informed and believes and thereon alleges that damages suffered
by Plaintiff, if any, were the direct and proximate result of the negligence of parties, persons,
corporations and/or entities other than this answering Defendant, and that the liability of this answering
Defendant, if any, is limited in direct proportion to the percentage of fault actually attributable to this
answering Defendant.

VIL

This answering Defendant is informed and believes and thereon alleges that at all times
mentioned herein, Plaintiff was negligent, careless, reckless, and unlawfully conducted herself so as
to directly and proximately contribute to the happening of the incident and the occurrence of Plaintiff's

claimed damages, all of which said negligence either bars completely or partially the damages sought

herein.

 
oO ~S NSN DD

 

 

Case 2:20-cv-00345-KJD-DJA Document 6 Filed 03/16/20 Page 4 of 6

Vill.

This answering Defendant is informed and believes and thereon alleges that Plaintiff has failed
to exercise reasonable care and diligence to avoid loss and to minimize damages if any and, therefore,
Plaintiff may not recover for losses which could have been prevented by reasonable efforts on her part,
or by expenditures that might reasonably having been made, and, therefore, Plaintiff's recovery, if
any, should be reduced by the failure of Plaintiff to mitigate her damages.

IX.

This answering Defendant is informed and believes and thereon alleges that the injuries and
damages of which Plaintiff complains were proximately caused by or contributed to by the acts of
other Defendants, persons and/or other entities and that said acts were intervening and superseding
causes of the injuries and damages, if any, of which Plaintiff complains, thus barring Plaintiff from
any recovery against this answering Defendant.

X.

This answering Defendant is informed and believes and thereon alleges that Plaintiff expressly,
voluntarily and knowingly assumed all risks about which she complains in her Complaint, and
therefore, is barred either totally or to the extent of said assumption from any damages.

XI.

It has been necessary for this answering Defendant to retain the services of an attorney to

prosecute this action and it is entitled to a reasonable sum as and for attorneys’ fees.
XU.

At all times relevant herein, this answering Defendant acted diligently and with due care in the

performance of any duty owed to Plaintiff, if any.
XII.

The incident alleged in Plaintiff's Complaint, and resulting damages, if any, were caused or

contributed to by Plaintiff's own negligence which was greater than any negligence attributed to this

answering Defendant, which is expressly denied by this answering Defendant.
//
///

 

 
 

 

Case 2:20-cv-00345-KJD-DJA Document 6 Filed 03/16/20 Page 5 of 6

XIV.

This answering Defendant is informed and believes and thereon alleges that Plaintiff is barred
from recovery of any special damages for failure to specifically allege the types of special damages
pursuant to FRCP 9(g).

XV.

This answering Defendant alleges that the damages, if any, to Plaintiff, as alleged, were
proximately caused by a new, independent, and efficient intervening cause and not by any alleged
negligence on the part of this answering Defendant.

XVI.

Pursuant to F.R.C.P. 11, as amended, all possible affirmative defenses may not have been
alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the filing of
Defendant’s Answer and, therefore, this answering Defendant reserves the right to amend this Answer
to allege additional affirmative defenses, if subsequent investigation so warrants.

WHEREFORE, Defendant prays for judgment as follows:

1. That Defendant has judgment against Plaintiff dismissing the Complaint on its merits;

2. That Defendant has judgment against Plaintiff for its reasonable attorneys’ fees and
costs of suit; and

3. For such other and further relief as the court deems just and proper.

DATED this _[(g _ day of March, 2020.

LINCOLN, GUSTAFSON & CERCOS, LLP

BA

LORENS. Y SQ.
Nevada Baro.
3960 Howard Hughes Parkway, Suite 200

Las Vegas, Nevada 89169
Attorneys for Defendant, TARGET CORPORATION

 

v tk-olmegee. target\atty notes\drafts\pldgs\20200227_ans_bjp docx

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-00345-KJD-DJA Document 6 Filed 03/16/20 Page 6 of 6

Lela McGee v. Target Corporation
Case No. 2:20-cv-00345-KJD-DJA

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b), I hereby certify that I am an employee of LINCOLN, GUSTAFSON
& CERCOS, LLP, and that on this 16" day of March, 2020, I did cause a true and correct copy of
the foregoing DEFENDANT TARGET CORPORATION’S ANSWER TO PLAINTIFF'S
COMPLAINT to be served via the CM/ECF filing system to all parties on the service list as

follows:

Gregory G. Gordon, Esq.

LERNER & ROWE INJURY ATTORNEYS
4795 South Durango Drive

Las Vegas, NV 89147

(702) 877-1500
ggordon(@lernerandrowe.com

Attorneys for Plaintiff

Pyudr SP den

Barbara J. Pederson, an employee
of the law offices of
Lincoln, Gustafson & Cercos, LLP

V\K-O\McGee_ Target\POS\20200316_ANS_bjp.doc

 

 

 

 
